Citation Nr: 1000413	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  05-32 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a bladder 
disability, as secondary to service-connected pelvic abscess 
and adhesions.

2.  Entitlement to a compensable evaluation for pelvic 
abscess and adhesions.

3.  Entitlement to an evaluation in excess of 30 percent for 
bilateral pes planus.

4.  Entitlement to an evaluation in excess of 30 percent for 
varicose veins, prior to February 29, 2008.

5.  Entitlement to an evaluation in excess of 40 percent for 
varicose veins, from February 29, 2008.





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from January 1967 to January 
1970.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied the Veteran's 
claim for entitlement to service connection for a bladder 
disability and continued the previously assigned evaluations 
for the Veteran's service-connected varicose veins, pes 
planus, and pelvic abscess and adhesions disabilities.  In an 
October 2008 supplemental statement of the case rating 
action, the Cleveland RO increased the evaluation for the 
Veteran's varicose veins disability from 30 percent disabling 
to 40 percent disabling, effective February 29, 2008.

During the pendency of this appeal, the Veteran's claims 
files were transferred to the jurisdiction of the Cleveland, 
Ohio RO, which has certified the case for appellate review.

The issues of entitlement to a compensable evaluation for 
pelvic abscess and adhesions and entitlement to an evaluation 
in excess of 30 percent for bilateral flat feet are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDINGS OF FACT

1.  There has been no demonstration by competent clinical 
evidence of record that a current bladder disability is 
etiologically related to, or aggravated by, service-connected 
disability, to include pelvic abscess and adhesions.

2.  For the period from February 10, 2003 through February 
28, 2008 (prior to February 29, 2008), the competent clinical 
evidence of record demonstrates that the Veteran's varicose 
veins are manifested by persistent edema, without evidence of 
stasis pigmentation or eczema.

3.  For the period from February 29, 2008, the competent 
clinical evidence of record demonstrates that the Veteran's 
varicose veins are manifested by edema and stasis 
pigmentation, without evidence of persistent ulceration.


CONCLUSIONS OF LAW

1.  A bladder disability is not proximately due to, the 
result of, or aggravated by service-connected disability, to 
include pelvic abscess and adhesions.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.310 (as in effect prior to October 
10, 2006); Allen v. Brown, 7 Vet. App. 439 (1995).  

2.  The criteria for an evaluation of 40 percent for 
bilateral varicose veins, for the period from February 10, 
2003 through February 28, 2008 (prior to February 29, 2008), 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002).  
38 C.F.R. § 4.104, Diagnostic Code 7120 (2009).

3.  The criteria for an evaluation of 70 percent for 
bilateral varicose veins, from February 29, 2008, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002).  38 C.F.R. 
§ 4.104, Diagnostic Code 7120 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.   This includes notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

With respect to the issues on appeal, the agency of original 
jurisdiction (AOJ), issued letters to the Veteran in April 
2004 and August 2008 that informed her of what evidence was 
required to substantiate the claims and of her and VA's 
respective duties for obtaining evidence.  She was also 
provided with notice of the type of evidence necessary to 
establish a disability rating.  The Board observes that the 
aforementioned letters did not provide the Veteran with 
notice of the type of evidence necessary to establish an 
effective date in the event of award of the benefit sought.  
However, despite the inadequate notice provided to the 
Veteran on such element, the Board finds no prejudice to the 
Veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the Veteran's claims, any 
questions as to the appropriate effective date to be assigned 
are rendered moot.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, additional VCAA notification 
was provided after the initial AOJ adjudication of the 
claims.  Nevertheless, the Court in Pelegrini noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  Here, the Board 
finds that any defect with respect to the timing of VCAA 
notice was harmless error.  Although notice was provided to 
the appellant after the initial adjudication, the case was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, private and VA 
treatment records, and reports of VA examination.  
Additionally, the claims file contains the Veteran's 
statements in support of her claims.  The Board has carefully 
reviewed such statements and concludes that she has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims.  

The record reflects that the Veteran was afforded VA 
examinations and opinions in October 2004, January 2006, 
February 2006, and February 2008.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examinations obtained were more 
than adequate because they were based on a review of the 
Veteran's claims file, treatment records, physical 
examinations, and the examiners elicited substantial 
information regarding the Veteran's medical history and 
symptoms and completed objective examinations of her which 
provided information relevant to the Diagnostic Codes rating 
criteria.  Supporting rationale was provided for the opinions 
stated.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to her claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.

Legal Criteria and Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence 
relevant to the issues and rating periods on appeal. 
 Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to each claim.

1.  Secondary Service Connection--Bladder Disability

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).

Secondary service connection may be granted for a disability, 
which is proximately due to, the result of, or aggravated by, 
an established service-connected disability.  38 C.F.R. § 
3.310 (2009).  Secondary service connection includes 
instances in which an established service-connected disorder 
results in additional disability of another condition by 
means of aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 488 (1995).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310, effective October 10, 2006.  
See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment 
sets a standard by which a claim based on aggravation of a 
non-service-connected disability by a service-connected one 
is judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the Court's ruling in Allen, 
it was made clear in the comments to the regulation that the 
changes were intended to place a burden on the claimant to 
establish a pre- aggravation baseline level of disability for 
the non-service- connected disability before an award of 
service connection may be made.  This had not been VA's 
practice, which suggests that the recent change amounts to a 
substantive change.  Given what appear to be substantive 
changes, and because the Veteran's claim was pending before 
the regulatory change was made, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the change, 
which version favors the claimant.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009).

The Veteran asserts that service connection is warranted for 
a bladder disability.  At the outset, the Board notes that in 
this case, the Veteran's original claim, Notice of 
Disagreement, and Substantive Appeal make it clear that she 
contends that her bladder disability is due to her service-
connected pelvic abscess and adhesions.  She has not 
contended, and the evidence does not suggest, that her 
bladder disability had its onset during or as a result of 
service, or that it may be so presumed.

When neither the veteran nor the record raises the theory of 
entitlement to service connection on a direct basis, the 
Board need not, sua sponte, consider and discuss that theory.  
Therefore, the Board will not discuss direct service 
connection. Robinson v. Mansfield, 21 Vet. App. 545 (2008).

With respect to a current disability, the record reflects 
that the Veteran has complained of, and been treated for, 
urinary incontinence since 2003.  The record also reflects 
that the Veteran is currently service-connected for pelvic 
abscess and adhesions.

However, the competent clinical evidence of record does not 
demonstrate that the Veteran's current bladder disability is 
caused or aggravated by her service-connected pelvic abscess 
and adhesions.  In this regard, a July 2003 VA urology 
outpatient clinic note shows that the examiner's assessment 
was that a possible overactive bladder was causing the 
Veteran's incontinence and/or cystocele.  

Likewise, the examiner from the Veteran's October 2004 VA 
examination, opined that the Veteran's urinary incontinence 
was "most likely...an overactive bladder as opposed to true 
stress incontinence."  She also indicated that the Veteran's 
"extreme morbid obesity is a major contributor to her 
urinary incontinence." Further, a January 2006 VA 
examination report shows that the examiner indicated that 
there was not any relationship between the Veteran's 
gynecologic condition and her current bladder problems.  
Significantly, the examiner, in a February 2006 addendum to 
the January 2006 VA examination report, indicated that, "It 
must be noted that the Veteran has a BMI of 54.  It is more 
likely than not that her urinary urgency and incontinence is 
related to her morbid obesity."

The Board places a high probative value on the October 2004 
and January 2006 VA examination reports and the February 2006 
VA examination report addendum because they were based on a 
review of prior physical examinations (physical examinations 
were deferred for the October 2004 and January 2006 
examinations because the Veteran could not tolerate a pelvic 
examination due to a history of trauma) and detailed 
supporting rationales were provided.  

Therefore, in the absence of any evidence to the contrary, 
the Board concludes that the Veteran's bladder disability is 
neither caused nor aggravated by her service-connected pelvic 
abscess and adhesions.  

In conclusion, although the Veteran asserts that her current 
bladder disability is related to her service-connected pelvic 
abscess and adhesions, she is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  She is competent to give evidence about what she 
experienced; for example, she is competent to report that she 
experiences certain urinary and gynecologic symptomatology.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  The negative evidence of record, 
including the October 2004, January 2006, and February 2006 
VA medical opinions, is of greater probative value than the 
Veteran's statements in support of her claim.  Accordingly, 
the Board finds that the competent evidence of record fails 
to establish that the Veteran's bladder disability is related 
to her service-connected pelvic abscess and adhesions.  The 
Board has considered the doctrine of giving the benefit of 
the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2009), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for a bladder disability as secondary 
to service-connected pelvic abscess and adhesions, and the 
claim must be denied.

2.  Increased Evaluation--Varicose Veins

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.3 (2009). 

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. § 4.2, 4.41 (2009).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2009).

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet App 505 (2007).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be assigned where the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1)(2009).

The Veteran asserts that an increased evaluation is warranted 
for her service-connected bilateral varicose veins.  At the 
outset, the Board notes that the Veteran filed her claim for 
an increased evaluation for her service-connected varicose 
veins on February 10, 2004.  Therefore, the rating period for 
consideration on appeal begins February 10, 2003, one year 
prior to the date of receipt of the claim.  38 C.F.R. 
§ 3.400(o)(2) (2009).

The provisions of 38 C.F.R. § 4.104, Diagnostic Code 7120, 
pertain to varicose veins.  The veteran's current 30 percent 
rating, in effect prior to February 29, 2008, was granted 
pursuant to the criteria for evaluating varicose veins that 
were in effect prior to January 12, 1998.  See 62 Fed.Reg. 
65219 (Dec. 11, 1997).  As the veteran's current claim was 
filed after this date, in February 2004, the new criteria 
apply.  

Under the provisions of Diagnostic Code 7120, as currently in 
effect, a noncompensable rating is warranted for asymptomatic 
palpable or visible varicose veins.  A 10 percent rating is 
warranted for intermittent edema of the extremity or aching 
and fatigue in the leg after prolonged standing or walking, 
with symptoms relieved by elevation of the extremity or by 
compression hosiery.  A 20 percent rating is warranted for 
persistent edema that is incompletely relieved by elevation 
of the extremity, with or without beginning stasis 
pigmentation or eczema.  A 40 percent rating is warranted for 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  A 60 percent rating is 
warranted for persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration.  
Finally, a total (100 percent) rating is assigned for massive 
board-like edema with constant pain at rest.  38 C.F.R. § 
4.104, Diagnostic Code 7120 (2009).

A note following Diagnostic Code 7120 criteria provides that 
these evaluations are for the involvement of a single 
extremity.  If more than one extremity is involved, each 
extremity is to be evaluated separately, and combined (under 
38 C.F.R. § 4.25), using the bilateral factor (38 C.F.R. § 
4.26), if applicable.  Id.

The record reflects that prior to February 29, 2008, a 30 
percent evaluation is in effect for the Veteran's varicose 
veins disability, effective from October 28, 1994.  However, 
in an October 2008 rating decision, the RO assigned the 
Veteran's bilateral varicose veins disability a 40 percent 
evaluation, effective from February 29, 2008.  Therefore, the 
analysis below will address both periods.

A.  Prior to February 29, 2008

For the rating period on appeal from February 10, 2003 
through February 28, 2008 (i.e. prior to February 29, 2008), 
in order to warrant a rating higher than 30 percent, the 
veteran would either have to have varicose veins of at least 
one extremity that warranted a rating of 40 percent, or 
varicose veins of both extremities that warranted ratings of 
at least 20 percent each, for a minimum combined rating of 40 
percent with the bilateral factor, (see 38 C.F.R. §§ 4.25, 
4.26 (2009)).  Thus, an increased rating in this case 
requires at least a 20 percent rating in both of the 
extremities.  

A prerequisite for a rating of 20 percent is persistent 
edema.  The record demonstrates that the Veteran's lower 
extremities were examined on numerous occasions, including on 
VA examination and during VA outpatient treatment.  Such 
records consistently show that the Veteran had bilateral 
lower extremity edema and wore compression stockings.  
Although, there is no evidence that the Veteran had either 
statis pigmentation or eczema, such is not a prerequisite for 
a 20 percent rating.  Indeed, on VA examination in September 
2004, the examiner, after a physical examination of the 
Veteran's legs, reported that there was no stasis dermatitis 
present.  Likewise, on VA examination in January 2006, the 
examiner, after a physical examination of the Veteran's legs, 
indicated that there was no stasis pigmentation, eczema, or 
ulceration on either lower extremity.  Thus, as the evidence 
indicates that the veteran's bilateral varicose veins cause 
persistent edema, a 20 percent rating is warranted for each 
extremity, for a combined rating of 36 percent, with 10 
percent of this value added as a bilateral factor (see 38 
C.F.R. §§ 4.25, 4.26 (2009)), equaling 39.6 percent, which is 
rounded to 40 percent, for the rating period from February 
10, 2003 through February 28, 2008.  As no other 
symptomatology is present in either leg, a rating higher than 
40 percent is not warranted at any time during the rating 
period from February 10, 2003 through February 28, 2008.

B.  From February 29, 2008

For the period from February 29, 2008, the Veteran's service-
connected bilateral varicose veins disability is assigned a 
40 percent evaluation.  In order to warrant a rating higher 
than 40 percent, the veteran would either have to have 
varicose veins of one extremity that warranted a rating of at 
least 60 percent, or varicose veins of one extremity that 
warrants at least a 40 percent rating and varicose veins of 
the other extremity that warrants at least a compensable (10 
percent or more) rating, for a minimum combined rating of 50 
percent, with application of the bilateral factor (see 38 
C.F.R. §§ 4.25, 4.26).  

As noted above, in order to warrant a 60 percent evaluation, 
the evidence must demonstrate persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.  38 C.F.R. § 4.104, Diagnostic Code 
7120 (2009).  In this regard, although the February 29, 2008 
VA examination report and its March 2009 addendum demonstrate 
that the Veteran experiences persistent edema and stasis 
pigmentation, there is no evidence that she also experiences 
persistent ulceration.  Indeed, the examiner from the 
February 2008 VA examination reported that there were no 
ulcerations on the bilateral lower extremities.

The criteria for a 40 percent evaluation contemplate 
persistent edema and stasis pigmentation with or without 
intermittent ulceration.  As such, the Board finds that as 
the February 29, 2008 VA examination report and its March 
2009 addendum demonstrate that the Veteran experiences 
persistent edema and stasis pigmentation, the criteria are 
met for a 40 percent evaluation for each lower extremity, for 
a combined rating of 64, with 10 percent of this value added 
as a bilateral factor (see 38 C.F.R. §§ 4.25, 4.26 (2009)), 
equaling 70.4 percent, which is rounded to 70 percent, for 
the rating period from February 29, 2008.  As no other 
symptomatology is present in either leg, which would warrant 
a rating higher than 40 percent, a rating higher than 70 
percent is not warranted at any time during the rating period 
from February 29, 2008.  

In conclusion, although the Veteran asserts that she is 
entitled to an increased evaluation for her bilateral 
varicose veins disability, she is not a licensed medical 
practitioner and is not competent to offer medical opinions.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, the Board 
finds that the medical findings on physical examination are 
of greater probative value than the Veteran's statements 
regarding the severity of her disability.  Therefore, based 
on the medical evidence of record, the Board concludes that, 
throughout the rating period on appeal, the Veteran's 
bilateral varicose veins symptomatology more nearly 
approximate the criteria for the currently assigned 40 
percent evaluation, prior to February 29, 2008, and the 
currently assigned 70 percent evaluation, from February 29, 
2008 and that no additional staged ratings are warranted.  

Extraschedular Consideration 

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2009).




ORDER

Entitlement to service connection for a bladder disability, 
as secondary to service-connected disability, to include 
pelvic abscess and adhesions, is denied.

Entitlement to an evaluation of 40 percent for varicose 
veins, for the rating period on appeal from February 10, 2003 
through February 28, 2008, is granted, subject to the 
applicable law governing the award of monetary benefits.

Entitlement to an evaluation of 70 percent for varicose 
veins, from February 29, 2008, is granted, subject to the 
applicable law governing the award of monetary benefits.


REMAND

The Department of Veterans' Affairs must make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate the claim for the benefit sought unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(West 
2002); 38 C.F.R. § 3.159(c)(d) (2009).  Such assistance shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  

The Veteran asserts that an increased evaluation is warranted 
for her service-connected pelvic abscess and adhesions.  
However, although the record demonstrates that the Veteran 
has been afforded VA examinations to determine the severity 
and extent of her service-connected condition, the record 
does not demonstrate that any examiner has actually conducted 
a physical, pelvic examination of the Veteran.  In this 
regard, although the RO afforded the Veteran a VA gynecology 
examination in October 2004, the examiner reported that a 
physical examination was deferred at that point because the 
Veteran could not tolerate a pelvic examination.  However, 
she did indicate that given the Veteran's habitus and 
relative minimal symptomatology and possible relation to back 
pain, the Veteran's chronic pain was most likely due to her 
long-standing pelvic adhesion.  Further, although the 
examiner reported that the Veteran had undergone a complete 
examination that past May, the Board notes that findings from 
such examination are not of record.  Additionally, a January 
2006 VA examination report shows that the examiner reported 
that in the absence of a gynecological examination, whether 
the Veteran's reported chronic pelvic pain resulted from 
previous in-service gynecological surgery could not be 
determined without resorting to speculation.  The examiner 
further indicated that:

Given the physical and psychic trauma 
such an exam involves for this Veteran, 
exam for the sole purposes of rating is 
medically contraindicated.  However, 
information from previous or future exams 
deemed medically necessary could be sent 
for review to a C and P gynecologist, if 
this would be helpful to the ratings 
process.

Further, although the record reflects that the Veteran has 
undergone private and VA pelvic examinations, including in 
January 2003, February 2003, April 2003, and August 2006, the 
reported findings from such examinations are not sufficient 
to evaluate the Veteran's increased evaluation claim.  

The Board also observes that the record demonstrates that the 
Veteran may have been diagnosed with, and treated for, other 
gynecological conditions, including fibroids and cervical 
cancer.  The Board is unable to ascertain from the record 
whether such conditions are due to the Veteran's service-
connected pelvic abscess and adhesions.

Therefore, the Board finds that an attempt should be made to 
obtain a copy of the report of a complete VA gynecological 
examination of the Veteran in May 2004, as referenced in the 
October 2004 VA examination report.

With respect to the Veteran's claim for an increased 
evaluation for her service-connected pes planus, the Board 
observes that on VA examination in September 2004 and 
February 2008, neither of the examiners fully commented on 
the severity of the Veteran's disability.  Indeed, while such 
examiners provided information as to the level of deformity 
(pronation, abduction), they failed to specifically indicate 
whether or not there was marked inward displacement, the 
severity of the Veteran's reported tenderness (i.e. slight, 
moderate, severe, etc.) and the level of spasm (if any) of 
the tendo achillis on manipulation, etc.  VA treatment 
records also demonstrate that the examiners who treated the 
Veteran for pes planus did not provide such information. 

Further, the record also demonstrates the Veteran has sought 
treatment by a VA podiatrist for foot symptomatology 
associated with her diabetes mellitus and wears special shoes 
for such condition(s) and underwent a bunionectomy.  Also, 
the February 2008 VA examiner, in reporting the findings for 
the Veteran's feet, noted that the Veteran was morbidly 
obese.  The February 2008 VA examination report also notes 
that in September 2004, the Veteran was found to have had 
moderate degenerative arthritic changes in the first 
metatarsophalangeal joint and in some of the interphalangeal 
joints of both feet in and had moderate sized spurs on the 
posterior plantar aspect of both os calcis.  The September 
2004, January 2006, and February 2008 VA examination reports 
also reflect that the Veteran was unable to or had difficulty 
raising onto her heels or toes without pain, had an antalgic 
gait, and used a walker for ambulation.  The Board is unable 
to ascertain from the record the extent, if any, the 
Veteran's bilateral foot symptomatology are due to the 
service-connected pes planus, as distinguished from the 
bilateral foot symptomatology due to other disabilities, 
including morbid obesity and diabetes mellitus. 

Thus, as the existing evidence of record is insufficient to 
determine the current nature and severity of the Veteran's 
pes planus, the Board finds a new clinical examination, with 
findings responsive to the applicable rating criteria, is 
necessary to determine the nature and extent of the Veteran's 
service-connected pes planus.
Such information would be useful in the de novo adjudication 
of the Veteran's claim.  

Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  Contact the Veteran and request that 
she furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom she has received 
treatment for her pelvic abscess and 
adhesions disability, as well as her 
bilateral pes planus disability since 
February 2003.  After securing the 
necessary authorizations for release of 
this information, seek to obtain copies 
of all treatment records referred to by 
the Veteran, not already of record.

2.  Attempt should be made to obtain a 
copy of the report of a complete VA 
gynecological examination of the Veteran 
in May 2004, as referenced in the October 
2004 VA examination report.  All efforts 
in this regard should be documented of 
record.

3.  The Veteran should then be afforded a 
VA examination by a specialist in 
orthopedics, if available, to determine 
the current nature and extent of her 
bilateral pes planus.  The examiner 
should specifically comment as to whether 
the Veteran's pes planus is manifested by 
deformity (pronation, abduction, etc.), 
level of pronation (slight, moderate, 
marked, etc.), inward displacement, the 
level of inward displacement (slight, 
moderate, marked, etc.), spasm of the 
tendo achilles on manipulation, level of 
spasm of the tendo achilles on 
manipulation, tenderness on the plantar 
surfaces of the feet, and degree of 
tenderness  (slight, moderate, extreme, 
etc) and whether the disability is 
improved by orthopedic shoes or 
appliances.  The examiner should also 
specifically indicate what other foot 
conditions are found to be present, 
including arthritis, and if so, whether 
such conditions are the result of 
bilateral pes planus, as distinguished 
from symptoms of other disabilities such 
as morbid obesity and diabetes mellitus, 
etc..  The examiner should also indicate 
the nature and extent of any functional 
impairment, including pain, weakness, 
fatigability, functional loss, limitation 
of movement, etc.) that the Veteran 
experiences as a result of her service-
connected pes planus.  If the Veteran 
experiences functional limitation in her 
feet that is not due to her pes planus, 
please so indicate in the record.

Any necessary tests should be performed.  
The rationale for all opinions expressed 
should be set forth.  The claims folder 
and a copy of this Remand must be made 
available to the examiner and reviewed in 
conjunction with the examination. 

4.  The Veteran is hereby notified that 
failure to report for any scheduled VA 
examination(s) without good cause shown 
may adversely affect the outcome of her 
claims for increased evaluations for her 
service-connected bilateral pes planus 
and gynecological disability, and may 
result in a denial.  38 C.F.R. § 3.655 
(2009).

5.  Thereafter, readjudicate the issues 
on appeal.  If any benefit sought remains 
denied, the Veteran and her 
representative should be issued a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


